Citation Nr: 0842393	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a skin disorder, 
to include as due to an undiagnosed illness.

2.	Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.	Entitlement to service connection for the loss of sense 
of smell, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from June 1985 to October 
1985, and from September 1990 to April 1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits sought. The Board previously remanded this case in 
July 2007.

The Board is deciding the claim for service connection for a 
skin disorder. The issues of entitlement to service 
connection for sinusitis, and loss of the sense of smell, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As indicated in the Board's prior remand, the record further 
raises the issue of entitlement to service connection for 
loss of sense of taste, including as due to undiagnosed 
illness. This additional claim, however, still has not been 
developed and adjudicated by the RO. Accordingly, the matter 
is again REFERRED to the RO for appropriate development and 
consideration.


FINDING OF FACT

When resolving the benefit of the doubt in the veteran's 
favor, psoriasis is causally related to his active duty 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for psoriasis 
are met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

The Board is granting the benefit sought on appeal of 
entitlement to service connection for psoriasis, claimed as a 
dermatological disorder. Assuming, without deciding, that any 
error was committed as to implementation of the VCAA's duty 
to notify and assist provisions, this error was harmless in 
its application to adjudication of the veteran's claim, and 
need not be further discussed. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
Under 38 U.S.C.A. § 1117, VA disability compensation is 
available to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or, to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical, examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.317(a)(2) 
(2008). The term "qualifying chronic disability" refers to 
a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome; and (3) any diagnosed illness that the 
Secretary determines by regulation to be service-connected. 
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 
 
Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory 
system (upper or lower), sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b). 
 
In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). See also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (clarifying 
that VA is not required to raise sua sponte all possible 
theories of entitlement, but to consider only those bases 
reasonably raised either by the claimant, or the evidence of 
record). 

The veteran's Report of Separation from Service (Form DD 214) 
indicates that he had service in Southwest Asia during the 
Persian Gulf War from November 1990 to March 1991. 

Service treatment history does not specifically reflect 
diagnosis or treatment for a dermatological disorder. An 
April 1991 separation examination reveals a slightly enlarged 
left side lymph node.

The VA medical history shows that the first documented 
instance of post-service treatment was in February 2002, when 
the veteran underwent a preliminary Gulf War illness 
screening. The evaluating physician noted a history of 
psoriasis since 1991, with no joint involvement and possible 
colon involvement, and treatment with a topical cream. The 
examiner diagnosis listed psoriasis as a "condition or 
symptoms (diagnosed or undiagnosed, present or future) which 
is recognized in any patient who served in the specified 
region during the specified period, [and] may possibly as 
likely as not be related to exposure to toxic environmental 
hazards (known and unknown) that occurred during such 
service." A June 2002 addendum to that report lists 
psoriasis as a "condition still unexplained as likely as not 
caused by unknown Persian Gulf War environmental exposures."

A July 2002 dermatology clinic report states that the veteran 
presented with psoriasis since 1991, and demonstrated scaling 
rash on the elbows bilaterally, multiple hypopigmented 
patches on the shoulders, neck and back, and an extremely 
hypertrophic lichenified patch on the left knee with minimal 
scaling. The assessment was psoriasis with secondary severe 
lichen simplex chronicus on the left knee, and tinea 
versicolor. A December 2002 physician's note observed 
erythematous plaques with thin scaling on the right elbow, 
knees, and left anterior ankle. On a June 2003 dermatology 
consultation the assessment was psoriasis,       rule out 
another psoriaform disease; tinea versicolor, right anterior 
axillary/shoulder area; pruritis; and lichenification of the 
scrotal area. 

In August 2003, the veteran underwent a VA Gulf War 
examination. The examining physician indicated his review of 
the claims file. He observed the veteran had provided a 
reported history of environmental and other exposures he had 
while stationed in the Persian Gulf. The veteran described 
having developed a skin rash during that time period. The 
examiner noted a medical history of an onset of psoriasis in 
1991 involving a flaky, silver-colored rash on the knees and 
elbows. There was a later diagnosed rash in 2000 that was a 
staphylococcal follicular abscess that was removed by 
incision and drainage. 

A physical examination revealed that there were psoriatic 
rashes in areas that included the elbows and knees. The 
veteran's treatment for dermatological symptoms began while 
he was in the Gulf in 1991, and continued later with VA 
treatment providers. 
The diagnosis was psoriasis involving lesions on the upper 
mid trapezius muscles bilaterally on the back, bilateral 
elbows right side worse than left, both hands, the arms, and 
the right leg. Overall the veteran had not received extensive 
therapy but what he received did a fair job of controlling 
his symptoms. According to the examiner, this rash began in 
1991 while the veteran was still in the Gulf. The examination 
report later reiterated that body wide psoriasis was among 
those diagnoses that occurred during the Gulf War.  

The medical evidence of record provides a sufficient basis to 
determine that psoriasis was incurred during the veteran's 
service. The Board is aware that "psoriasis" is a 
generalized term used to designate multiple forms. See 
generally, Dorland's Illustrated Medical Dictionary (30th ed. 
2000) 1538.  In this case, whether the Board finds that 
psoriasis represents a known clinical diagnosis, and  the 
presumptive service connection provisions of the Gulf War 
undiagnosed illness statute would not apply and there remains 
for consideration a theory of direct service connection; or 
whether psoriasis may fall within the provisions of 38 C.F.R. 
§ 3.371(b)(2) as "signs or symptoms involving the skin," a 
grant of service connection is appropriate. 

The August 2003 VA examiner as stated clearly found that 
psoriasis was causally related to service. The examiner based 
this statement in part upon the veteran's own assertions of 
the onset of dermatological symptoms in service, and 
continuous symptoms since that time period. See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is credible and competent, the 
absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). See also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005). 

Consequently, while actual documentation of several aspects 
of treatment history in 1991 is not of record, the August 
2003 medical opinion is grounded in the veteran's competent 
assertions of in-service symptomatology. In view of this 
factual foundation and the examiner's repeated statements on 
etiology, the opinion provided carries significant probative 
weight. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998). Additionally, there is the 
consistent June 2002 opinion of record from a VA treating 
physician that psoriasis was among those current disorders he 
considered was as likely as not associated with Persian Gulf 
environmental exposures. This opinion as well as the 
preceding examiner's statement were part of an inquiry to 
identify present disorders with a connection to the veteran's 
service, and distinguish them from disorders without such a 
causal relationship.

These findings place the medical evidence at minimum in a 
state of relative equipoise on the matter of whether the 
veteran's claimed dermatological disorder is of service 
origin. Under VA's "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Based 
upon the statements from VA treatment providers, evidence of 
a likely longstanding history of symptoms, and absence of any 
identified non-service related causative factor, the Board 
will resolve reasonable doubt in the veteran's favor on the 
determinative question of the etiology of psoriasis. 38 
U.S.C.A. § 5107(b).

Hence, the criteria for the establishment of service 
connection for psoriasis are met, and this claim on appeal is 
granted.


ORDER

Service connection for psoriasis is granted.







REMAND

The Board is remanding the claims for service connection for 
loss of sense of smell, and sinusitis to obtain a medical 
examination addressing their etiology. 

The prior July 2007 remand had specifically directed that the 
veteran be afforded a VA examination as to the claimed loss 
of sense of smell. The Board then observed that on an August 
2003 Gulf War examination report, the veteran reported that 
in 1991 during the Gulf War he discovered he had experienced 
a loss of his sense of smell. The examination noted him to 
have no sense of smell, which had never changed or improved. 
At that time the veteran took medication daily for anosmia 
which a physician had diagnosed. The VA examiner concluded 
that the veteran's sense of smell would be fully diagnosable 
in the near future, but that it was a diagnosis in evolution 
and not yet "ripe" enough to make a confirmed diagnosis.  
The Board therefore remanded this claim to arrange for the 
veteran to undergo VA examination to determine the current 
nature and etiology of his averred loss of sense of smell.

To date the record does not indicate that the RO/AMC has 
taken any measures to schedule the VA examination requested 
pursuant to the July 2007 remand. The Board must therefore 
remand the claim again to ensure compliance with this 
directive. Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand directives).

A further examination is also needed to clarify the etiology 
of the veteran's sinusitis. The August 2003 VA examination 
report states he had chronic sinusitis with related post-
nasal drip plus headaches, and maxillary tooth pain. 
According to the report, sinusitis had an onset in 1991 while 
the veteran was in the Persian Gulf. The medical history was 
noted to include treatment with Augmentin antibiotic for 
sinusitis in service, which cleared only to return at a later 
date. The diagnosis was chronic ethmoid maxillar sinusitis 
with an incidental finding of a polyp in one sinus that was 
not thought to be necessary to treat. The examiner considered 
sinusitis to have developed during the veteran's service in 
the Persian Gulf.    
    
The VA examiner in providing this determination indicated he 
had reviewed the veteran's claims folder, a factor in 
evaluating the probative value of medical opinion evidence. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). However, in 
this case many of the examiner's observations are not 
objectively documented in the medical history, including 
evidence of treatment in 1991, or at any point up until 2002. 
Contrary to the prior claim for a dermatological disorder as 
to which in-service symptoms were capable of substantiation 
by lay testimony alone, a confirmed diagnosis of chronic 
maxillary sinusitis requires more in-depth diagnostic 
measures. As a general matter a medical opinion must have an 
accurate factual premise to carry probative weight. See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The above-requested VA examination should also address 
whether the veteran's sinusitis is due to service, following 
a thorough review of what the documented medical history 
indicates both during and since his service. See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if it is necessary to decide the claim).

While this matter is on remand, the RO/AMC should undertake 
appropriate action to acquire further available VA outpatient 
records. The most contemporaneous such reports have been 
obtained from the Tampa VA Medical Center (VAMC) and are 
dated from June 2003. The RO/AMC should obtain any such 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) 
(pertaining to requests for records in the custody of a 
Federal department or agency).


In addition, there are one or more physicians who have 
considered the veteran's anosmia and sinusitis to have had a 
similar etiology. Thus, the Board finds that the claims for 
service connection for loss of sense of smell and for 
sinusitis are "inextricably intertwined," and that a 
decision on one claim should be provided only in conjunction 
with deciding the other issue currently on appeal. Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994). 

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should contact the VA 
Medical Center in Tampa, Florida and 
request all available treatment records on 
file dated since June 2003. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	Following the receipt of any further 
medical records, the RO/AMC will schedule 
the veteran for a VA examination with an 
otolaryngologist. The purpose of the 
examination is to determine whether the 
veteran's claimed loss of sense of smell 
and/or sinusitis disorders were incurred 
during his service. 

The following considerations will govern 
this examination:
	
a.	The claims folder, including 
all medical records obtained and a 
copy of this remand, will be reviewed 
by the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge receipt 
and review of the claims folder, the 
medical records obtained and a copy 
of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record. The examiner should initially 
confirm that the veteran has 
continued to experience the loss of 
sense of smell, and also set forth a 
detailed diagnosis of his current 
sinusitis. 

d.	The examiner must then opine 
whether the diagnosed disorders are 
causally related to the veteran's 
service, including his service while 
in the Persian Gulf from November 
1990 to March 1991. In offering this 
opinion the examiner is requested to 
directly consider all original 
medical records from service, and 
post-service, particularly as to any 
finding requiring medical 
confirmation and that cannot be 
established by the veteran's reported 
history alone (or recent medical 
documentation reiterating this 
history). The physician still should 
consider the veteran's own competent 
lay testimony on all matters within 
the scope of his own observation 
during service.  

e.	The examining physician should 
take into account the previous August 
2003 VA examination report to the 
extent it commented on the etiology 
of loss of sense of smell and 
sinusitis. The examiner should also 
consider the report of a January 2003 
VA general medical consultation that 
the veteran's anomia may have been 
related to chronic sinusitis. 

f.	The examiner must state the 
medical basis or bases for this 
opinion. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so 
state. 

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for loss of sense of 
smell and sinusitis, including as due to 
undiagnosed illness.

4. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





 Department of Veterans Affairs


